Dismissed and Opinion filed August 8, 2002








Dismissed and Opinion filed August 8, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00589-CV
____________
 
ANTHONY WILLIAMS, Appellant
 
V.
 
DESIREE DAY, Appellee
 

 
On
Appeal from the 12th District Court
Walker County, Texas
Trial
Court Cause No. 21,574
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 24, 2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 16, 2002, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).




Appellant, who is pro se, responded that he no longer wished
to pursue his appeal.  Accordingly, the
appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed August 8, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).